Exhibit 10.11

 

CREDENCE SYSTEMS CORPORATION

 

EMPLOYEE STOCK PURCHASE PLAN

 

(As Amended and Restated Through May 17, 2000)

 

1. PURPOSE OF THE PLAN

 

The Credence Systems Corporation 1994 Employee Stock Purchase Plan (the “Plan”)
is intended to provide a suitable mans by which eligible employees of the
Credence Systems Corporation (the “Company”) may accumulate, through voluntary,
systematic payroll deductions, amounts regularly credited to their account to be
applied to the purchase of shares of the Company’s common stock, par value
$0.001 (the “Common Stock”), pursuant to the exercise of options granted from
time to time hereunder. The Plan provides employees with the opportunities to
acquire proprietary interests in the Company, and will also provide them with
additional incentives to continue their employment and promote the best
interests of the Company. Options granted under the Plan are intended to qualify
under Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2. SHARES OF STOCK SUBJECT TO THE PLAN

 

Subject to the provisions of Section 12, the number of shares of Common Stock
which may be issued on the exercise of options granted under the Plan will
initially be limited to 1,600,000 shares of the Company’s Common Stock. Such
share reserve includes (i) the initial share reserve of 600,000 shares;1 (ii) an
additional 400,000 share increase authorized by the Board on February 12, 1997
and approved by the stockholders at the 1997 Annual Meeting; and (iii) an
additional 600,000 share increase authorized by the Board on January 22, 1999
and approved by the stockholders at the 1999 Annual Meeting.

 

The number of shares of Common Stock available for issuance under the Plan shall
automatically increase on the first trading day of each fiscal year over the
remaining term of the Plan, beginning with the fiscal year commencing
November 1, 2000, by an amount equal to one-half of one percent (0.50%) of the
total number of shares of Common Stock outstanding on the last trading day in
the immediately preceding fiscal year, but in no event shall any such annual
increase exceed 500,000 shares.

 

Any shares subject to an option under the Plan, which option for any reason
expires or is terminated unexercised as to such shares, shall again be available
for issuance on the exercise of other options granted under the Plan. Shares
delivered on the exercise of options may, at the election of the Board of
Directors of the Company, be authorized but previously unissued Common Stock or
Common Stock reacquired by the Company, or both.

--------------------------------------------------------------------------------

1 Reflects the 2-for-1 split of the Corporation’s outstanding Common Stock on
May 17, 2000 and the 3-for-2 split of the Corporation’s outstanding Common Stock
effected June 5, 1995.



--------------------------------------------------------------------------------

3. ADMINISTRATION

 

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Company’s Board of Directors, which shall be composed of not less than
two non-employee members of the Board of Directors of the Company, all of whom
shall be ineligible to participate in this Plan and shall otherwise qualify as
disinterested persons under Rule 16b-3(b)(3)(i) promulgated by the Securities
and Exchange Commission. Subject to the provisions of the Plan, the Committee
shall have full discretion and authority (i) to determine the terms and
conditions under which the shares shall be offered and corresponding options
shall be granted under the Plan for each Offering Period (as defined in
Section 4) consistent with the provisions of the Plan, and (ii) to resolve all
questions relating to the administration of the Plan.

 

The interpretation and application by the Committee of any provision of the Plan
shall be final and conclusive on all employees and others persons having, or
claiming to have, an interest under the Plan. The Committee may, in its
discretion, establish such rules and guidelines relating to the Plan as it may
deem desirable.

 

The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such counsel or consultant or agent. The Committee shall keep minutes of its
actions under the Plan.

 

No member of the Board of Directors or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
options granted hereunder.

 

4. OFFERING PERIODS

 

Shares of Common Stock shall be offered for purchase under the Plan through a
series of successive Offering Periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated.

 

Each Offering Period shall be of such duration (not to exceed twelve
(12) months) as determined by the Committee prior to the start date of such
Offering Period. However, the initial Offering Period under the December 1999
Restatement shall commence on August 15, 2000 and terminate on August 14, 2001.
The next Offering Period shall commence on August 15, 2001, and subsequent
Offering Periods shall commence as designated by the Committee. Prior to
August 15, 2000, there shall be an interim Offering Period from January 1, 2000
to August 14, 2000, with a Purchase Date occurring on the August 14, 2000 ending
date of that period.

 

2.



--------------------------------------------------------------------------------

Each Offering Period shall consist of a series of one or more successive
Purchase Intervals. Purchase Intervals shall run from February 15 to August 14
each year and from August 15 each year to February 14 of the following year.
Shares of Common Stock shall be purchased on the following semi-annual Purchase
Dates each year: February 14 and August 14.

 

Should the Fair Market Value per share of Common Stock on any Purchase Date
within an Offering Period be less than the Fair Market Value per share of Common
Stock on the start date of that Offering Period, then that Offering Period shall
automatically terminate immediately after the purchase of shares of Common Stock
on such Purchase Date, and a new Offering Period shall commence on the next
business day following such Purchase Date. The new Offering Period shall have a
duration of twelve (12) months, unless a shorter duration is established by the
Committee within five (5) business days following the start date of that
Offering Period.

 

5. ELIGIBILITY TO PARTICIPATE

 

The persons eligible to participate in this Plan shall be all employees
(including officers) of the Company, or any participating affiliate, who have
been actively employed by the Company, or such affiliate, for at least thirty
(30) consecutive days as of their entry date into any Offering Period, but
excluding employees whose customary employment is for not more than five
(5) months in any calendar year or is for twenty (20) hours or less per week. An
employee who is eligible to participate in this Plan pursuant to the foregoing
requirements is hereinafter referred to as an Employee. A participating
affiliate, for purposes of the Plan, shall include any now existing or hereafter
established parent or subsidiary corporation of the Company, as determined in
accordance with Code Sections 424(e) and 424(f), which elects, with the consent
of the Company’s Board of Directors, to extend the benefits of the Plan to its
eligible employees.

 

Nothing contained in the Plan shall confer upon any Employee any right to
continue in the employ of the Company or any of its affiliates, or interfere in
any way with the right of the Company or any of its affiliates to terminate his
or her employment at any time.

 

6. PARTICIPATION IN THE PLAN

 

An Employee may join a particular Offering Period either as of the start date of
that Offering Period or on any Semi-Annual Entry Date within that Offering
Period on which he or she remains an Employee. Semi-Annual Entry Dates shall
occur on the 15th day of February and August each calendar year within the
Offering Period. The date on which the Employee joins the Offering Period shall
be designated his or her Entry Date. A copy of the Plan will be furnished to
each Employee prior to his or her Entry Date for the first Offering Period
during which he or she participates in the Plan.

 

To participate in the Plan, an Employee must deliver (or cause to be delivered)
to the Company, within seven (7) days prior to his or her Entry Date into the
first Offering Period during which participation in the Plan is desired, a
contingent subscription for Common Stock and authorization for payroll
deductions to effect the purchase of Common Stock (hereinafter called a
“Participation Election”). In the Participation Election an Employee must:

 

(i) authorize payroll deductions within the limits prescribed in Sections 9 and
10 and specify the percentage to be deducted regularly from his or her
Compensation (as defined in Section 9);

 

3.



--------------------------------------------------------------------------------

(ii) elect and authorize the purchase on each Purchase Date within the Offering
Period of a specific number of shares of Common Stock, provided that such
specific number of shares shall not exceed a total of 1,500 shares on any one
Purchase Date;

 

(iii) furnish the exact name or names and address or addresses in which the
stock certificates for Common Stock purchased by him or her under the Plan are
to be issued; and

 

(iv) agree to notify the Company if he or she should dispose of the shares of
Common Stock purchased through the Plan within two (2) years after his or her
Entry Date into the Offering Period in which those shares were purchased or
within one (1) after the Purchase Date of those shares.

 

The Committee may increase or decrease the per-Employee share limitation of
clause (ii) above as of the start date of any future Offering Period.

 

Stock certificates for shares of Common Stock purchased under the Plan may be
issued in the Employee’s name or, if so designated by the Employee, in his or
her name and the name of another person who is a member of his or her family,
with right of survivorship; for this purpose the “family” of an Employee shall
include only his or her spouse, ancestors and lineal descendants and brothers
and sisters.

 

An Employee need not, and may not, make a down payment in order to participate
in the Plan.

 

Participation in the Plan is entirely voluntary, and a participating Employee
may withdraw from participation, as provided in Section 16, during any Purchase
Interval at any time prior to the scheduled Purchase Date for that Purchase
Interval.

 

7. GRANT OF OPTIONS

 

During each Offering Period, participating Employees shall accumulate credits to
a bookkeeping account maintained by the Company (hereinafter referred to as a
“Stock Purchase Account”) through payroll deductions to be made at the close of
each pay period for the purchase of shares of Common Stock on each semi-annual
Purchase Date within that Offering Period. Accordingly, each participating
Employee shall be granted a separate purchase option for each Offering Period in
which he or she participates. The purchase option shall be granted on the
Employee’s Entry Date into the Offering Period and shall provide the Employee
with the right to purchase shares of Common Stock, in a series of successive
installments over the remainder of that Offering Period, subject to the
provisions of sections 2, 6, 12 and 13. The purchases shall be

 

4.



--------------------------------------------------------------------------------

effected by applying the amounts credited to such Employee’s Stock Purchase
Account to the acquisition of shares of Common Stock on each Purchase Date
within the Offering Period on which such Employee remains a participant (such
number of shares to be subject to reduction in the event of a pro rata
apportionment provided for in Section 18).

 

8. PURCHASE PRICE

 

The purchase price per share at which Common Stock will be purchased on the
Employee’s behalf on each semi-annual Purchase Date within the Offering Period
shall be equal to eighty-five percent (85%) of the lower of (i) the Fair Market
Value per share of Common Stock on the Employee’s Entry Date into that Offering
Period or (ii) the Fair Market Value per share of Common Stock on that Purchase
Date.

 

For purposes of the Plan, the Fair Market Value of a share of Common Stock on
any relevant date shall be the mean between the high and low selling prices of
such Common Stock reported for such date or, if such date is not a business day,
then the immediately preceding business day, on the Nasdaq National Market and
published in The Wall Street Journal.

 

9. PAYROLL DEDUCTIONS - AUTHORIZATION AND AMOUNT

 

Employees shall authorize in their Participation Elections from 1% to 10% (in
whole percentage increments) of their Compensation to which such election
relates (subject to the limitations of Section 10). For purposes of the Plan,
the “Compensation” of an Employee for any Purchase Interval shall mean the gross
amount of his or her base pay on the basis of his or her regular, straight-time
hourly, weekly or monthly rate for the number of hours normally worked,
exclusive of overtime, sales commissions, bonuses, shift premiums and other
forms of compensation.

 

A participating Employee may, at any time during a Purchase Interval, reduce the
amount of Compensation to be deducted from his or her Compensation pursuant to
his or her Participant Election.

 

By delivering to the Company within seven (7) days prior to the commencement of
the next Purchase Interval a revised Participation Election, a participating
Employee may either increase or decrease the amount to be deducted from his or
her Compensation during the remaining Purchase Intervals in the Offering Period,
subject to the limitations of this Section 9 and Section 10.

 

A participating Employee’s authorization for payroll deductions will remain in
effect for the duration of the Plan, subject to the provisions of Sections 12
and 15, unless his or her election to purchase Common Stock shall have been
terminated pursuant to the provisions of Section 14, the amount of the deduction
is changed, as provided in this Section 9, or the Employee withdraws or is
considered to have withdrawn from the Plan under Section 16 or 17.

 

5.



--------------------------------------------------------------------------------

Prior to the split of the Common Stock effected June 5, 1995, the maximum number
of shares of Common Stock purchasable per participating Employee on any one
Purchase Date under the Purchase Plan was limited to 500 shares. To reflect such
stock split, the limit was increased to 750 shares per participating Employee
for each Purchase Date after May 6, 1995. As a result of the split of the Common
Stock effected on May 17, 2000, the maximum number of shares of Common Stock
purchasable per participating Employee on any one Purchase Date was increased to
1,500 shares per participating Employee for each Purchase Date, on or after
May 17, 2000.

 

All amounts credited to the Stock Purchase Accounts of participating Employees
shall be held in the general funds of the Company but shall be used from time to
time in accordance with the provisions of the Plan.

 

10. LIMITATIONS ON THE GRANTING OF OPTIONS

 

Anything in the Plan to the contrary notwithstanding, no participating Employee
may be granted an option which permits his or her rights to purchase Common
Stock under all employee stock purchase plans of the Company and its parent and
subsidiary companies (if any) to accrue at a rate which exceeds $25,000 of the
Fair Market Value of such Common Stock (determined at the time such option is
granted) for each calendar year in which such option is outstanding at any time.
For purposes of this Section 10:

 

(i) The right to acquire Common Stock under each outstanding purchase option
shall accrue in a series of installments on each successive Purchase Date during
the Offering Period on which such option remains outstanding.

 

(ii) No right to acquire Common Stock under any outstanding purchase option
shall accrue to the extent the Employee has already accrued in the same calendar
year the right to acquire Common Stock under one or more other purchase options
at a rate equal to Twenty-Five Thousand Dollars ($25,000.00) worth of Common
Stock (determined on the basis of the Fair Market Value per share on the date or
dates of grant) for each calendar year such options were at any time
outstanding.

 

(iii) If by reason of such accrual limitations, any purchase option of an
Employee does not accrue for a particular Purchase Interval, then the payroll
deductions that the Employee made during that Purchase Interval with respect to
such purchase option shall be promptly refunded.

 

No participating Employee may be granted an option hereunder if such Employee,
immediately after the option is granted, owns (within the meaning of Section 423
(b) (3) of the Code) stock possessing five (5) percent or more of the total
combined voting power or value of all classes of stock of the Company or of its
parent or subsidiary corporation. For purposes of the Plan, the terms “parent
corporation” and “subsidiary corporation” shall have the respective meanings set
forth in section 424 of the Code.

 

6.



--------------------------------------------------------------------------------

11. STOCK PURCHASE AMOUNTS

 

The amount deducted from the Compensation of each participating Employee shall
be credited to his or her individual Stock Purchase Account. Employees
participating in the Plan may not make direct cash payments to their Stock
Purchase Accounts.

 

Following each Purchase Date, the Company will furnish to each participating
Employee a statement of that Employee’s individual Stock Purchase Account. This
statement shall show (i) the total amount of payroll deductions for the Purchase
Interval ending with such Purchase Date, (ii) the number of full shares (and the
purchase price per share) of Common Stock purchased, pursuant to the provisions
of Section 12, by the participating Employee on that Purchase Date, and
(iii) any remaining balance of payroll deductions which are to be refunded to
the Employee following the close of the Purchase Interval (or carried forward to
the next Purchase Interval in the case of amounts representing fractional
shares).

 

12. ISSUANCE AND PURCHASE OF COMMON STOCK

 

Shares of Common Stock may be purchased by a participating Employee only on a
semi-annual Purchase Date within the Offering Period; and the options which the
Company grants to participating Employees for the purchase of Common Stock for a
particular Offering Period may be exercised only on the Purchase Dates within
that Offering Period on which such Employee remains a participant. No fractional
shares of Common Stock may be purchased hereunder. The purchase price per share
for each participating Employee shall be determined as set forth in Section 8.

 

A participating Employee shall, pursuant to the exercise of the options granted
to him or her under the Plan, purchase as many full shares as shall be stated in
the Participation Election that the Employee has completed, subject to the
limitations set forth in Sections 6, 9, 10, 13 and 18; provided that in no even
may shares be purchased other than by application of the balance in the Stock
Purchase Account on the Purchase Date and that in no event may a participating
Employee purchase a greater number of shares than would be purchasable at the
purchase price determined for such Employee in accordance with Section 8 through
the application of the balance in his or her Stock Purchase Account on such
Purchase Date. Any balance remaining in such a participating Employee’s Stock
Purchase Account following a Purchase Date shall be refunded to the Employee as
soon as practicable thereafter; provided, however, that any such balance
representing a fractional share shall be carried over to the next succeeding
Purchase Interval.

 

Certificates for Common Stock so purchased shall be delivered to the
participating Employee as soon as practicable.

 

7.



--------------------------------------------------------------------------------

All rights as an owner of shares of the Common Stock purchased under the Plan
shall accrue to the participating Employee who purchased the shares effective as
of the Purchase Date on which the amounts credited to his or her Stock Purchase
Account were applied to the purchase of those shares; and such Employee shall
not have any rights as a shareholder prior to such Purchase Date by reason of
his or her having elected to purchase such shares.

 

13. CORPORATE TRANSACTIONS AND OTHER CHANGES IN CAPITALIZATION

 

If the Company is a party to any merger or consolidation, or undergoes any
separation, reorganization (other than a reincorporation in another state) or
liquidation (collectively, a “Corporate Transaction”), then the options
outstanding under the Plan shall be exercised immediately prior to the effective
date of such Corporate Transaction, and such date shall accordingly qualify as a
Purchase Date for the Offering Period in which such Corporate Transaction
occurs. The purchase price payable per share of Common Stock on such Purchase
Date shall be equal to eighty-five percent (85%) of the lower of (i) the Fair
Market Value per share of Common Stock on the Employee’s Entry Date into the
Offering Period in which such Corporate Transaction occurs or (ii) the Fair
Market Value per share of Common Stock immediately prior to the effective date
of such Corporate Transaction. However, the applicable limitation on the number
of shares of Common Stock purchasable per participating Employee shall continue
to apply to such purchase.

 

In the event of a reclassification, stock split, combination of shares,
separation (including a spin-off), dividend on shares of the Common Stock
payable in stock, or other similar change in capitalization or in the corporate
structure of the shares of the Common Stock of the Company, the Committee shall
conclusively determine the appropriate adjustment in (i) the purchase price and
other terms of purchase for shares subject to outstanding Participation
Elections for the Offering Period in effect at such time, (ii) the number and
kind of shares or other securities which may by purchased on each Purchase Date
within that Offering Period, (iii) the maximum number and kind of shares or
other securities which may be purchased under the Plan, (iv) the maximum number
and kind of shares or other securities which may be purchased per Employee on
any Purchase Date within that Offering Period and (v) the maximum number and
kind of shares or other securities by which the share reserve under the Plan is
to increase at the start of each fiscal year pursuant to the automatic share
increase provisions of Section 2. Any such adjustment in the shares or other
securities subject to the outstanding options granted to such Employee
(including any adjustments in the option price) shall be made in such manner as
not to constitute a modification as defined by Section 424(h)(3) of the Code and
only to the extent permitted by Sections 423 and 424 of the Code.

 

14. NO ASSIGNMENT OF PLAN RIGHTS OR OF PURCHASED STOCK

 

A participating Employee’s privilege to purchase Common Stock under the Plan can
be exercised only by him or her; and he or she cannot purchase Common Stock for
someone else, although he or she may designate (in accordance with the
provisions of Section 6) that stock certificates of Common Stock purchased by
the Employee be issued in the joint names of the Employee and a family member.

 

8.



--------------------------------------------------------------------------------

An Employee participating in the Plan may not sell, transfer, pledge, or assign
to any other person any interest, privilege or right under the Plan or in any
amounts credited to his or her Stock Purchase Account; and if this provision
shall be violated, his or her election to purchase Common Stock shall terminate,
and the only right remaining thereunder will be to have paid to the person
entitled thereto the amount then credited to the Employee’s Stock Purchase
Account.

 

15. SUSPENSION OF DEDUCTIONS

 

A participating Employee’s payroll deductions under the Plan shall be suspended
if on account of a leave of absence, layoff or other reason a participating
Employee does not have sufficient Compensation in any payroll period to permit
payroll deductions authorized under the Plan to be made in full. The suspension
will last until the participating Employee again has sufficient Compensation to
permit such payroll deductions to be made in full; but if the suspension shall
not have been removed by the end of the Purchase Interval in which it began,
shares will be purchased on the Purchase Date for that Purchase Interval, to the
extent that the Employee contributed funds prior to the suspension of
deductions. In the event of voluntary withdrawal or termination of employment,
funds will be returned to the Employee as provided in Section 16.

 

16. WITHDRAWAL FROM, AND REPARTICIPATION IN THE PLAN

 

During any Purchase Interval, a participating Employee may withdraw from the
Plan at any time prior to the Purchase Date for that Purchase Interval; and,
subject to, and in accordance with the provisions of Sections 6 and 9, he or she
may again participate in the Plan at the beginning of any new Purchase Interval
subsequent to the Purchase Interval in which he or she withdrew, and that date
shall be the Employee’s new Entry Date for the remaining Purchase Intervals
within the Offering Period and for purposes of determining the purchase price to
be in effect for the Employee under Section 8 on each subsequent Purchase Date
within that Offering Period. Withdrawal of a participating Employee shall be
effected by written notification prior to such Purchase Date to the Company on a
form which the Company shall provide for this purpose (“Notice of Withdrawal”).
In the event a participating Employee shall withdraw from the Plan, all amounts
then credited to his or her Stock Purchase Account shall be returned as soon as
practicable after his or her Notice of Withdrawal shall have been received.

 

If an Employee’s payroll deductions shall be interrupted by any legal process, a
Notice of Withdrawal will be considered as having been received on the day the
interruption shall occur.

 

17. TERMINATION OF PARTICIPATION

 

A participating Employee’s right to continue participation in the Plan will
terminate upon the earliest to occur of (i) the Company’s termination of the
Plan, (ii) the Employee’s transfer to ineligible employment status, or
(iii) retirement, disability, death or other termination of employment with the
Company. Upon the termination of an Employee’s right to continue participation
in the Plan on account of the occurrence of any of the foregoing events, all

 

9.



--------------------------------------------------------------------------------

amounts then credited to the individual’s Stock Purchase Account not already
used for the purchase of Common Stock will be repaid as soon as practicable.
Such repayments shall be made to the participating Employee unless the
termination of participation occurred by reason of such Employee’s death, in
which event such repayment shall be made to such Employee’s beneficiary. For
this purpose, an Employee’s beneficiary shall be the person, persons or entity
designated by the Employee on a form prescribed by and delivered to the Company
or, in the absence of an effective beneficiary designation, the Employee’s
estate; provided, however, that the determination of the Employee’s beneficiary
hereunder shall be subject to any applicable community property or other laws.

 

18. APPORTIONMENT OF STOCK

 

If at any time shares of Common Stock authorized for purposes of the Plan shall
not be available in sufficient number to meet the purchase requirements under
all outstanding Participation Elections, the Committee shall apportion the
remaining available shares among the participating Employees on a pro rata
basis. In no case shall any apportionment of shares be made with respect to a
participating Employee’s election to purchase unless such election is then in
effect (subject only to any suspension provided for in the Plan). The Committee
shall give notice of such apportionment and of the method of apportionment used
to each participating Employee to whom shares shall have been apportioned.

 

19. GOVERNMENT REGULATIONS

 

The Plan, and the obligation of the Company to issue, sell and deliver Common
Stock under the Plan are subject to all applicable laws and to all applicable
rules, regulations and approvals of government agencies.

 

20. AMENDMENT OR TERMINATION

 

The Board of Directors of the Company may at any time amend, suspend or
terminate the Plan; provided, however, that no amendment (other than an
amendment authorized by Section 13) may be made increasing the maximum number of
shares of Common Stock which may be issued pursuant to the Plan, reducing the
minimum purchase price at which shares may be purchased hereunder or changing
the class of employees eligible to participate hereunder; without the approval
of the holders of a majority of the outstanding voting shares of the Company.

 

21. EFFECTIVE DATE

 

The Plan became effective upon adoption by the Board on January 20, 1994 and was
approved by the Company’s stockholders at the 1994 Annual Meeting. The Plan was
subsequently amended by the Board on February 12, 1997 to (i) increase the
maximum number of shares of Common Stock authorized for issuance over the term
of the Plan from 300,000 to 500,000 shares and (ii) extend the termination date
of the Plan from December 31, 1998 to December 31, 2003. The February 1997
Amendment was approved by the stockholders at the 1997 Annual Meeting. The Plan
was again amended by the Board on January 22, 1999 to

 

10.



--------------------------------------------------------------------------------

increase the maximum number of shares of Common Stock authorized for issuance
over the term of the Plan from 500,000 shares, to 800,000, and such increase was
approved by the stockholders at the 1999 Annual Meeting. No purchase rights were
granted, and no shares of Common Stock were issued, on the basis of such 300,000
share increase until such stockholder approval had been obtained. The Plan was
again amended by the Board on December 8, 1999 (the “December 1999 Amendment”)
to (i) implement an automatic share increase feature whereby the number of
shares reserved for issuance under the Plan will automatically increase on the
first trading day of each fiscal year, beginning November 1, 2000, by an amount
equal to one-half of one percent (0.5%) of the total number of shares of the
Company’s Common Stock outstanding on the last day of the immediately preceding
fiscal year, but no such annual increase is to exceed 250,000 shares,
(ii) revise the Offering Periods in effect under the Plan so that each such
period may have a maximum duration of twelve (12) months, with purchases to
occur at six (6)-month intervals during the Offering Period on the 14th day of
February and August each year, and (iii) extend the termination date of the
Purchase Plan to August 14, 2010. The December 1999 Amendment is subject to
stockholder approval at the 2000 Annual Meeting, and no purchase options will be
granted, and no shares of Common Stock will be issued, on the basis of such
December 1999 Amendment until and until such stockholder approval is obtained.

 

22. TERMINATION

 

The Plan shall terminate on August 14, 2010. Any unexpired Offering Period that
commenced prior to such termination date shall forthwith expire on such
termination date, which shall be deemed the final Purchase Date under the Plan.

 

11.